DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al. (US Serial No. 2012/0108725), in view of Piel et al. (US Serial No. 2012/0118390).
	Regarding claims 1, 5, and 9; Pierre et al. teaches a masterbatch for pressure pipe applications, the masterbatch includes carbon black in a concentration that is in excess of 40 wt. % of the masterbatch, and a high density polyethylene carrier resin that is in the range of 40-60 wt. % of the masterbatch [abs].  The Examiner makes note that carbon black is the only black pigment, thus is employed in an amount of 100 mass% with respect to an entire content of the black pigment.
	Pierre et al. fails to teach one or more pigments other than the black pigment.  Piel et al. teaches a carbon black masterbatch [0121, 0134], suitable for use in making pipes made of polyethylene, the masterbatch may comprise pigments other than carbon black, such as ultramarine blue and copper phthalocyanine blue pigment [0047].  Pierre et al. and Piel et al. are analogous art because they are both concerned with the same field of endeavor, namely composition comprising carbon black masterbatches, suitable for use in making pipes for carrying potable water.  At the time of filing, a person of ordinary skill in the art, would have found it obvious to add a pigment such as ultramarine blue or copper phthalocyanine blue pigment in an amount of for example 5 mass%, and would have been motivated to do so in order to achieve a desired color of the final product.  Furthermore, one of ordinary skill in the art would understand that choosing a “color” (e.g. adding a specific pigment and/or amount of said pigment), is an aesthetic design choice, and adding a colorant in order to achieve a desired color is well within the knowledge of ordinary skill in the art. See MEPE 2144.04 (I); Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Pierre et al. and Piel et al. teach the claimed masterbatch, however fail to explicitly teach the conditions as required by the claimed language.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a masterbatch containing a black pigment in accordance with the primary average particle diameter, specific surface area, and the blending amount of a thermoplastic resin satisfies the conditions as required by instant claim 1 [0009; 0045; Ex].  Therefore, the claimed effects and physical properties, i.e. the conditions of instant claim 1, would necessarily be present in a masterbatch with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 
The Examiner also makes note that “the resin plate being produced by kneading 100 parts by weight of polypropylene… with respect to 3 parts by weight of the masterbatch and subjecting the mixture to injection molding using a mold…” is a future intended use limitation, as well as a product-by-process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
	Regarding claims 3 and 4; Pierre et al. teaches the carbon black has a particle size below 25 nm and a specific surface area in the range of 65 to 150 m2/g [0020].
	Regarding claim 10; Pierre et al. teaches the masterbatch is diluted with a base polymer (i.e. diluting resin) [abs].
	Regarding claims 11 and 13; Pierre et al. teaches a molded pressure pipe [0028].
	Regarding claim 12; Pierre et al. teaches the carbon black masterbatch is diluted (i.e. mixed) with a base polymer [abs], thus producing a resin molding material.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al. (US Serial No. 2012/0108725), in view of Piel et al. (US Serial No. 2012/0118390).
Regarding claim 14; Pierre et al. teaches a masterbatch for pressure pipe applications, the masterbatch includes carbon black in a concentration that is in excess of 40 wt. % of the masterbatch, and a high density polyethylene carrier resin that is in the range of 40-60 wt. % of the masterbatch [abs].  The Examiner makes note that carbon black is the only black pigment, thus is employed in an amount of 100 mass% with respect to an entire content of the black pigment.
	Pierre et al. fails to teach one or more pigments other than the black pigment.  Piel et al. teaches a carbon black masterbatch [0121, 0134], suitable for use in making pipes made of polyethylene, the masterbatch may comprise pigments other than carbon black, such as ultramarine blue and copper phthalocyanine blue pigment [0047].  Pierre et al. and Piel et al. are analogous art because they are both concerned with the same field of endeavor, namely composition comprising carbon black masterbatches, suitable for use in making pipes for carrying potable water.  At the time of filing, a person of ordinary skill in the art, would have found it obvious to add a pigment such as ultramarine blue or copper phthalocyanine blue pigment in an amount of for example 5 mass%, and would have been motivated to do so in order to achieve a desired color of the final product.  Furthermore, one of ordinary skill in the art would understand that choosing a “color” (e.g. adding a specific pigment and/or amount of said pigment), is an aesthetic design choice, and adding a colorant in order to achieve a desired color is well within the knowledge of ordinary skill in the art. See MEPE 2144.04 (I); Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Pierre et al. and Piel et al. teach the claimed masterbatch, however fail to explicitly teach the conditions as required by the claimed language.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a masterbatch containing a black pigment and a thermoplastic resin satisfies the conditions as required by instant claim 1, wherein the mold temperature is set from 50°C to 200°C [0009; 0045; Ex].  Therefore, the claimed effects and physical properties, i.e. the conditions of instant claim 1, would necessarily be present in a masterbatch with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 
Pierre et al. and Piel et al. teaches the claimed masterbatch, however fails to explicitly teach a method of evaluating whether or not the claimed masterbatch meets certain conditions.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a masterbatch containing a black pigment in accordance with the primary average particle diameter, specific surface area, and the blending amount of a thermoplastic resin satisfies the conditions as required by instant claim 1 [0009; 0045; Ex].  Therefore, the claimed effects and physical properties, i.e. the conditions of instant claim 14, would necessarily be present (or not) in a masterbatch with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767